United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                      June 13, 2003
                        FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                              No. 03-10062
                            Summary Calendar


In the Matter Of: HENRY WILLIAM WATERS, doing business as Dusty
Rose Apartments, doing business as DSI, Inc; AMY SUZZANE WATERS,

                                                                      Debtors,


                         HENRY WILLIAM WATERS

                                                                   Appellant,

                                  versus

                            CHRIS THOMASON,

                                                                    Appellee.


             Appeal from the United States District Court
                  for the Northern District of Texas
                            (5:02-CV-255-C)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Henry William Waters appeals from the district court's order

affirming the bankruptcy court’s determination that certain debts

owed to Chris Thomason by Waters (her former son-in-law) were

nondischargeable    under   11   U.S.C.    §   523(a)(2)(A)   —    the    fraud

exception.     Our standard of review is the same as that already

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
employed by the district court:            we review the bankruptcy court’s

legal conclusions de novo; its factual findings, only for clear

error.     E.g., In re Charrier, 167 F.3d 229, 232 (5th Cir. 1999).

      First,    Waters   contends         the     bankruptcy     court      erred   by:

treating Thomason’s pro se Exemption Objection as a § 523(a)(2)(A),

adversary complaint; allowing her to amend it; and relating it back

to   the   timely   filing   of    the     objection.      Although         Thomason’s

initial, timely pleading apparently confused the words “exempt” or

“exempting” with “discharge” or “discharging”, the bankruptcy court

determined the pleading generally gave Waters fair notice of

Thomason's general claim and the ground upon which she relied.

Based upon our review, the bankruptcy court did not err by applying

the relation-back doctrine and allowing a § 523 complaint.

      Waters next challenges two of the bankruptcy court’s factual

findings     regarding   the      fraud        elements:       (1)   that    a   false

representation was knowingly made; and (2) that Thomason was

justified in relying on            Waters’ statements.               Based upon our

review, these findings were not clearly erroneous.

      Finally, Waters maintains Thomason pursued the wrong party for

her debt, because Thomason's money went into DSI, Inc.’s, account

rather than directly to Waters (he was an officer in DSI).                          The

bankruptcy court did not err in holding Waters is obligated to

Thomason and that the obligation is thus non-dischargeable. See In

re M.M. Winkler & Assoc., 239 F.3d 746, 749 (5th Cir. 2001) (if


                                           2
debtor liable to defrauded party for money obtained by fraud,

obligation is non-dischargeable).

                                                  AFFIRMED




                                3